            Case 4:18-cv-01762-KAW Document 29 Filed 03/19/19 Page 1 of 2


                                                                                                    [ReSet Form   I
                                      UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     Abante Rooter and Plumbing, Inc.,                 ) Case No: 4: 18-cv-0 1762-I<
 4                                                     ) A.-IENbEb
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
            v.
                                                       )   PRO HAC VICE
 6   Capital Advance Soultions, et al.                 ~   (CIVIL LOCAL RULE 11-3)
 7
                          Defendant(s). )
     _________________________________  )
 8
       I, Christopher D. Devanny                 , an active member in good standing of the bar of
 9
     New Jersey                     hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: defendant, Charles Betta                    in the
                                                                    Matthew Rignetti
     above-entitled action. My local co-counsel in this case is N/A 0DWWH0D                                           , an
11
     attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.

13

14

15
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL'S EfvV'IL ADDRESS OF RECORD:
16    cdevann @Jkentmcbride.com                             ('ntHI"[gr,     hf..,t,   l41d.~DM
          I am an active member in good standing of a United States Court or of the highest court of
17
      another State or the District of Columbia, as indicated above; my bar number is: 03 8281997
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19
          I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
20    Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:                                                          Christopher D. Devanny
22                                                                              APPLICANT
23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Christopher D. Devanny                     is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26
     appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 3/19/19
                                                              UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER
     Case 4:18-cv-01762-KAW Document 29 Filed 03/19/19 Page 2 of 2




    ~up rente                   Qtourt of ~-etu 3J ersep


        Qtertificate of ~oob ~tan't:•ittg
        rtfiis is to certify tfiat     CHRISTOPHER DONALD DEVAN NY
(:No.                           ) was constituted ana appointedan}Ittorney at Law of:New
             038281997
}ersey on                                June OS, 1998                           and, as sucfi,
fias 6een acfmittecf to practice 6efore t!ie Supreme Court ancf a[( otfier courts of tfiis State
as an}f.ttorney at Law, accorcfi.ng to its raws, ru[es, ancf customs.

        I furtfier certify tfiat as of tfiis date, tlie a6ove-namecf is an}Ittorney at Law in
                                                                             11
(joocf Standing. Por tfze purpose of tliis Certificate, an attorney is in qoodStancfing ''if
tfie Court's recoras rejfect tfzat tfie attorney: 1) is current ·witfi a((assessments imposedas a
part of tfie filing of tfie annua[ }Ittorney C}(§gistration Statement, inducfing, Gut not
limitecf to, a[[oGfigations to tfie !New Jersey Lawyers' Pundfor Cfient Protection; 2) is not
suspended or dis6arrecffrom tfie practice of raw; 3) lias not resignedfrom tfze (Bar of tfds
State; and4) fias not 6een transferred to (])isa6ility Inactive status pw~c;uant to CJ?jt(e 1:20-
12.

       CF[ease note tfiat tfiis Certificate does not constitute corifirmation of an attorney's
satisfaction of tlie administrative requirements ofCJ?jl{e 1:21-1 (a)for efi.gi6ifity to practice
raw in tfiis State,
                                                     In testimony wfiereof, I !iave
                                                    fiereunto set my fiancf ana
                                                    a}fix:.f3cf tfie Sea[ of tfie
                                                    Supreme Court, at rtrenton, tfiis
                                                              cfay of              , 20     fa
                                            ~                         OctoL~
                                                              CCerftof tfie Supreme Court
